DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are presented for examination.

Quayle Action
This application is in condition for allowance except for the following formal matter: 
Claims 1 and 17 are objected to because of the following informalities: 
In claim 1, the limitation reciting “a setting unit configured to set…… settings of each of an operation to output the image data from the first memory access controller to the common bus…..” is unclear, thus renders the claim indefinite. The Applicant is suggested to amend the claim to recite that a setting unit is configured to set a setting for each of a plurality of operations performed by the image processing apparatus, in accordance with a mode to be operated, including an operation to: …. output the image data from the common bus to the second memory access controller.
Claim 17 is indefinite for reason similar to claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-17 would be allowed over the prior art if amended to overcome the informalities stated above.
Reason for Indicating Allowable Subject Matters
Itoh et al. (US 2019030637) discloses an image processing apparatus (100, fig. 1) that operates in a plurality of modes including a first mode for performing [high image [quality] processing of image data (via item 120) and a second mode for performing high-speed processing of image data (via item 119 of fig. 1), comprising: a memory (106) configured to store image data; a first memory access controller (150) configured to read out the image data from the memory; an image processing unit (120) configured to perform image processing on the image data read out by the first memory access controller (see par. 38-40); [a second memory access controller configured to write, into the memory, the image data that has undergone the image processing by the image processing unit]; a common bus (115) configured to connect the first memory access controller, the image processing unit, [and the second memory access controller to transfer the image data]; and a setting unit configured to set, in accordance with the mode to be operated, settings of each of an operation to output the image data from the first memory access controller to the common bus, an operation to input the image data from the common bus to the image processing unit, an operation of the image processing unit, an operation to output the image data from the image processing unit to the common bus, and an operation to output the image data from the common bus to the second memory access controller.
Hirano (US 20120133992) discloses an image processing method performed by an image processing apparatus that performs image processing to form an image on a printing medium by using colorants of a plurality of colors including black, so as to form a high-quality image with colorant usage reduced by a large amount but with restricted degradation in image quality. See paragraphs 10-12. The image processing apparatus includes a controller 10 and an engine unit 60 (which is a printer engine) that are connected to each other over a peripheral component interconnect (PCI) bus. The controller 10 is a controller that controls the overall image processing apparatus…. Examples of the engine unit 60 include a four-drum color plotter that includes a drum for forming a C-separation image with the C colorant, a drum for forming an M-separation image with the M colorant, a drum for forming a Y-separation image with the Y colorant, and a drum for forming a K-separation image with the K colorant. See par. 41. The controller 10 includes a central processing unit (CPU) 11, a north bridge (NB) 13, system memory (MEM-P) 12, a south bridge (SB) 14, local memory (MEM-C) 17, an application specific integrated circuit (ASIC) 16….. The ASIC is an integrated circuit (IC) for use in image processing. The ASIC 16 includes a hardware component for image processing and functions as a bridge that connects the AGP 15, the PCI bus, the HDD 18, and the MEM-C 17 to one another. The ASIC 16 includes a PCI target and an AGP master, an arbiter (ARB) which is a core of the ASIC 16, a memory controller that controls the MEM-C 17, a plurality of direct memory access controllers (DMACs) that rotate image data by a hardware logic or the like, and a PCI unit that transfers data between the engine unit 60 and the ASIC 16 via the PCI bus. See pars. 43-46.
However, neither Itoh or Hirano, nor the combination thereof, discloses an image processing apparatus operating in a plurality of modes including a first mode for performing high image quality processing of image data and a second mode for performing high-speed processing of image data, wherein said image processing apparatus comprising a second memory access controller configured to write, into the memory, the image data that has undergone the image processing by the image processing unit; and a setting unit configured to set a setting for each of a plurality of operations performed by the image processing apparatus, in accordance with a mode to be operated, including an operation to: 1) output the image data from the first memory access controller to the common bus, 2) input the image data from the common bus to the image processing unit; 3) output the image data from the image processing unit to the common bus, and 4) output the image data from the common bus to the second memory access controller.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as recited in the PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/18/2022